Opinion issued November 19, 2009










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00170-CV
____________

PRISCILLA CELESTINE, Appellant

V.

TEXAS DEPARTMENT OF FAMILY AND 
PROTECTIVE SERVICES, Appellee




On Appeal from the 313th  District Court 
Harris County, Texas
Trial Court Cause No. 2005-3847J




MEMORANDUM OPINION
          On August 25, 2009, appellant, Priscilla Celestine, filed a motion to
consolidate appeals in appellate cause numbers 01-09-00170-CV and 01-09-00693-CV.  She subsequently filed a letter on August 31, 2009, advising this Court that she
had not intended to appeal the judgment in trial-court cause number 2005-3847J
(appellate cause number 01-09-00170-CV) and had intended only to appeal the
judgment in trial-court cause number 2007-29969 (appellate cause number 01-09-00693-CV), and requesting this Court to apply the filing fee originally made in
appellate cause number 01-09-00170-CV to her appeal in appellate cause number 01-09-00693-CV.   
          We construe appellant’s motion to consolidate, along with her subsequent
explanatory letter, as a motion to dismiss her appeal in appellate cause number 01-09-00170-CV.  No opinion has issued in this cause.  Accordingly, the motion is granted,
and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  
          Any pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.